



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. McConnell, 2018 ONCA 241

DATE: 20180312

DOCKET: C62758

Pardu, Benotto and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Todd A. McConnell

Appellant

Robert F. Goddard, for the appellant

Lorna Bolton, for the respondent

Heard and released orally: March 7, 2018

On appeal from the conviction entered on October 17, 2013
    by Justice Hugh McLean of the Superior Court of Justice, sitting a jury.

REASONS FOR DECISION

[1]

The appellant submits that trial judge erred in sentencing him for
    criminal harassment, careless use of a firearm, threatening to cause bodily
    harm and two breaches of weapons prohibition orders resulting in a global
    sentence of two years and six months, which the sentencing judge reduced by 18
    months to reflect 12 months actual pre-sentence custody. The appellant no
    longer challenges the long-term supervision order also imposed by the
    sentencing judge.

[2]

We do not accept that the trial judge erred by failing to give
    additional credit for terms of interim release which placed some strictures on
    the appellant. This was a discretionary call and we are satisfied that the
    sentencing judge gave weight to this factor in assessing the overall length of
    sentence.

[3]

We are not satisfied that the trial judge treated the appellant for
    sentencing purposes as having deliberately shot towards the complainants home.
    Rather, the trial judge found that the appellants careless use of the firearm
    resulted in projectiles hitting the complainants home. In any event, a
    concurrent sentence was imposed for careless use of the firearm and the nuance
    referred to on appeal would have had no impact on the global sentence.

[4]

We are not persuaded that the appellants post-sentence rehabilitative
    efforts are so extraordinary as to warrant interference with the trial judges
    sentencing decision imposing a sentence which was entirely fit.

[5]

Leave to appeal sentence is granted but the sentence appeal is
    dismissed.

G. Pardu J.A.

M.L. Benotto

I.V.B.
    Nordheimer J.A.


